Opinion by
Henderson, J.,
This case arose out of the same facts which were the cause of action of Ralph J. Burkett' against the same de*410fendant. The plaintiff, at that time about five years of age, was riding with his father in an automobile over a grade crossing on the line of the defendants railroad track and was severely injured in a collision of a train with the automobile in which he was riding. After a verdict in favor of the plaintiff, the court entered judgment in favor of the defendant non obstante veredicto. The action of the court was based on the conclusion that the father of the plaintiff was guilty of contributory negligence in not properly observing the track and the approach of the train. In addition to the contention that the father was not guilty of negligence, the question is raised in this appeal whether if he were so chargeable his minor son is affected by his father’s want of care. We have held in an opinion this day filed that the court was in error in entering judgment non obstante veredicto for the defendant in the case of the father, Ralph J. Burkett, and it is unnecessary therefore to enter into a discussion of the question as to the effect of the alleged negligence of the father on the cause of action of the child. For the reasons given in the opinion filed in the case of Ralph J. Burkett, the judgment in this case is reversed and the record remitted to the court below with direction to enter judgment on the verdict.